EXHIBIT 10.1

 

Form as Amended August 2019

SUTRO BIOPHARMA, INC.

2018 Equity Incentive Plan

GLOBAL NOTICE OF RESTRICTED STOCK UNIT AWARD

Unless otherwise defined herein, the terms defined in the Sutro Biopharma, Inc.
(the “Company”) 2018 Equity Incentive Plan (the “Plan”) will have the same
meanings in this Global Notice of Restricted Stock Unit Award and the electronic
representation of this Global Notice of Restricted Stock Unit Award established
and maintained by the Company or a third party designated by the Company (this
“Notice”).  

Name:

Address:

You (“Participant”) have been granted an award of Restricted Stock Units
(“RSUs”) under the Plan subject to the terms and conditions of the Plan, this
Notice and the attached Global Restricted Stock Unit Award Agreement (the
“Agreement”), including any applicable country-specific provisions in the
appendix attached hereto (the “Appendix”), which constitutes part of the
Agreement.

Grant Number:

Number of RSUs:

Date of Grant:

Vesting Commencement Date:

 

Expiration Date:

The earlier to occur of: (a) the date on which settlement of all RSUs granted
hereunder occurs and (b) the tenth anniversary of the Date of Grant.  This RSU
expires earlier if Participant’s Service terminates earlier, as described in the
Agreement.

 

 

Vesting Schedule:  

Subject to the limitations set forth in this Notice, the Plan and the Agreement,
the RSUs will vest in accordance with the following schedule:  [insert
applicable vesting schedule]

 

By accepting (whether in writing, electronically or otherwise) the RSUs,
Participant acknowledges and agrees to the following:

 

 

1)

Participant understands that Participant’s employment or consulting relationship
or Service with the Company or a Parent or Subsidiary or Affiliate is for an
unspecified duration, can be terminated at any time (i.e., is “at-will”), except
where otherwise prohibited by applicable law, and that nothing in this Notice,
the Agreement or the Plan changes the nature of that relationship.  Participant
acknowledges that the vesting of the RSUs pursuant to this Notice is subject to
Participant’s continuing Service as an Employee, Director or
Consultant.  Participant agrees and acknowledges that the Vesting Schedule may
change prospectively in the event that Participant’s service status changes
between full- and part-time and/or in the event Participant is on a leave of
absence, in accordance with Company policies relating to work schedules and
vesting of Awards or as determined by the Committee.  

 

2)

This grant is made under and governed by the Plan, the Agreement and this
Notice, and this Notice is subject to the terms and conditions of the Agreement
and the Plan, both of which are incorporated herein by reference.   Participant
has read the Notice, the Agreement and the Plan.  

 

3)

Participant has read the Company’s Insider Trading Policy, and agrees to comply
with such policy, as it may be amended from time to time, whenever Participant
acquires or disposes of the Company’s securities.

 

4)

By accepting the RSUs, Participant consents to electronic delivery and
participation as set forth in the Agreement.

1

--------------------------------------------------------------------------------

 

 

SUTRO BIOPHARMA, INC.

2018 Equity Incentive Plan

GLOBAL RESTRICTED STOCK UNIT AWARD AGREEMENT

 

Unless otherwise defined in this Global Restricted Stock Unit Award Agreement
(this “Agreement”), any capitalized terms used herein will have the same meaning
ascribed to them in the Sutro Biopharma, Inc. 2018 Equity Incentive Plan (the
“Plan”).

Participant has been granted Restricted Stock Units (“RSUs”) subject to the
terms, restrictions and conditions of the Plan, the Global Notice of Restricted
Stock Unit Award (the “Notice”) and this Agreement, including any applicable
country-specific provisions in the appendix attached hereto (the “Appendix”),
which constitutes part of this Agreement.  In the event of a conflict between
the terms and conditions of the Plan and the terms and conditions of the Notice
or this Agreement, the terms and conditions of the Plan shall prevail.

1.Settlement.  Settlement of RSUs will be made within 30 days following the
applicable date of vesting under the Vesting Schedule set forth in the
Notice.  Settlement of RSUs will be in Shares.  No fractional RSUs or rights for
fractional Shares shall be created pursuant to this Agreement.

2.No Stockholder Rights.  Unless and until such time as Shares are issued in
settlement of vested RSUs, Participant will have no ownership of the Shares
allocated to the RSUs and will have no rights to dividends or to vote such
Shares.

3.Dividend Equivalents.  Dividends, if any (whether in cash or Shares), will not
be credited to Participant.

4.Non-Transferability of RSUs.  The RSUs and any interest therein will not be
sold, assigned, transferred, pledged, hypothecated, or otherwise disposed of in
any manner other than by will or by the laws of descent or distribution or court
order or unless otherwise permitted by the Committee on a case-by-case
basis.    

5.Termination.  If Participant’s Service terminates for any reason, all unvested
RSUs will be forfeited to the Company forthwith, and all rights of Participant
to such RSUs will immediately terminate without payment of any consideration to
Participant.  Participant’s Service will be considered terminated (regardless of
the reason for such termination and whether or not later found to be invalid or
in breach of employment laws in the jurisdiction where Participant is employed
or the terms of Participant’s employment agreement, if any) as of the date
Participant is no longer actively providing services and Participant’s Service
will not be extended by any notice period (e.g., Participant’s Service would not
include a period of “garden leave” or similar period mandated under employment
laws in the jurisdiction where Participant is employed or the terms of
Participant’s employment agreement, if any). Participant acknowledges and agrees
that the Vesting Schedule may change prospectively in the event Participant’s
service status changes between full- and part-time and/or in the event
Participant is on a leave of absence, in accordance with Company policies
relating to work schedules and vesting of awards or as determined by the
Committee.  In case of any dispute as to whether and when a termination of
Service has occurred, the Committee will have sole discretion to determine
whether such termination of Service has occurred and the effective date of such
termination (including whether Participant may still be considered to be
actively providing Services while on a leave of absence).  

2

--------------------------------------------------------------------------------

 

 

6.Taxes.  

(a)Responsibility for Taxes.  Participant acknowledges that, regardless of any
action taken by the Company or a Parent, Subsidiary or Affiliate employing or
retaining Participant (the “Employer”), the ultimate liability for all income
tax, social insurance, payroll tax, fringe benefits tax, payment on account or
other tax-related items related to Participant’s participation in the Plan and
legally applicable to Participant (“Tax-Related Items”) is and remains
Participant’s responsibility and may exceed the amount actually withheld by the
Company or the Employer, if any.  Participant further acknowledges that the
Company and/or the Employer (i) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the RSUs, including, but not limited to, the grant, vesting or settlement of
the RSUs and the subsequent sale of Shares acquired pursuant to such settlement
and the receipt of any dividends, and (ii) do not commit to and are under no
obligation to structure the terms of the grant or any aspect of the RSUs to
reduce or eliminate Participant’s liability for Tax-Related Items or achieve any
particular tax result.  Further, if Participant is subject to Tax-Related Items
in more than one jurisdiction, Participant acknowledges that the Company and/or
the Employer (or former employer, as applicable) may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.  PARTICIPANT SHOULD
CONSULT A TAX ADVISER APPROPRIATELY QUALIFIED IN EACH OF THE JURISDICTIONS,
INCLUDING COUNTRY OR COUNTRIES IN WHICH PARTICIPANT RESIDES OR IS SUBJECT TO
TAXATION.

(b)Withholding.  Prior to any relevant taxable or tax withholding event, as
applicable, Participant agrees to make arrangements satisfactory to the Company
and/or the Employer to fulfill all Tax-Related Items.  In this regard,
Participant authorizes the Company and/or the Employer, or their respective
agents, at their discretion, to satisfy any withholding obligations for
Tax-Related Items by one or a combination of the following:

 

(i)

withholding from Participant’s wages or other cash compensation paid to
Participant by the Company and/or the Employer or any Parent, Subsidiary or
Affiliate; or

 

(ii)

withholding from proceeds of the sale of Shares acquired upon settlement of the
RSUs either through a voluntary sale or through a mandatory sale arranged by the
Company (on Participant’s behalf pursuant to this authorization and without
further consent); or

 

(iii)

withholding Shares to be issued upon settlement of the RSUs, provided the
Company only withholds the number of Shares necessary to satisfy no more than
the maximum statutory withholding amounts; or

 

(iv)

Participant’s payment of a cash amount (including by check representing readily
available funds or a wire transfer); or

 

(v)

any other arrangement approved by the Committee and permitted under applicable
law;

all under such rules as may be established by the Committee and in compliance
with the Company’s Insider Trading Policy and 10b5-1 Trading Plan Policy, if
applicable; provided however, that if Participant is a Section 16 officer of the
Company under the Exchange Act, then unless determined otherwise by the
Committee in advance of a Tax-Related Items withholding event, the method of
withholding for this RSU will be (iii) above.

3

--------------------------------------------------------------------------------

 

 

Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable statutory withholding rates or other
applicable withholding rates, including up to the maximum permissible statutory
rate for Participant’s tax jurisdiction(s) in which case Participant will have
no entitlement to the equivalent amount in Shares and may receive a refund of
any over-withheld amount in cash in accordance with applicable law.  If the
obligation for Tax-Related Items is satisfied by withholding in Shares, for tax
purposes, Participant is deemed to have been issued the full number of Shares
subject to the vested RSUs, notwithstanding that a number of the Shares are held
back solely for the purpose of satisfying the withholding obligation for
Tax-Related Items.

Finally, Participant agrees to pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of Participant’s participation in the Plan that
cannot be satisfied by the means previously described.  The Company may refuse
to issue or deliver the Shares or the proceeds of the sale of Shares, if
Participant fails to comply with Participant’s obligations in connection with
the Tax-Related Items.

7.Nature of Grant.  By accepting the RSUs, Participant acknowledges, understands
and agrees that:

(a)the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, to the extent permitted by the Plan;

(b)the grant of the RSUs is exceptional, voluntary and occasional and does not
create any contractual or other right to receive future grants of RSUs, or
benefits in lieu of RSUs, even if RSUs have been granted in the past;

(c)all decisions with respect to future RSUs or other grants, if any, will be at
the sole discretion of the Company;

(d)Participant is voluntarily participating in the Plan;

(e)the RSUs and Participant’s participation in the Plan will not create a right
to employment or be interpreted as forming or amending an employment or service
contract with the Company, the Employer or any Parent, Subsidiary or Affiliate
and shall not interfere with the ability of the Company, the Employer or any
Parent, Subsidiary or Affiliate, as applicable, to terminate Participant’s
employment or service relationship (if any);

(f)the RSUs and the Shares subject to the RSUs, and the income from and value of
same, are not intended to replace any pension rights or compensation;

(g)the RSUs and the Shares subject to the RSUs, and the income from and value of
same, are not part of normal or expected compensation for any purpose,
including, but not limited to, calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments;

(h)unless otherwise agreed with the Company, the RSUs and the Shares subject to
the RSUs, and the income from and value of same, are not granted as
consideration for, or in connection with, the service Participant may provide as
a director of a Parent, Subsidiary or Affiliate;

(i)the future value of the underlying Shares is unknown, indeterminable and
cannot be predicted with certainty;

4

--------------------------------------------------------------------------------

 

 

(j)no claim or entitlement to compensation or damages will arise from forfeiture
of the RSUs resulting from Participant’s termination of Service (regardless of
the reason for such termination and whether or not later found to be invalid or
in breach of employment laws in the jurisdiction where Participant is employed
or the terms of Participant’s employment agreement, if any); and

(k)neither the Company, the Employer nor any Parent, Subsidiary or Affiliate
will be liable for any foreign exchange rate fluctuation between Participant’s
local currency and the United States Dollar that may affect the value of the
RSUs or of any amounts due to Participant pursuant to the settlement of the RSUs
or the subsequent sale of any Shares acquired upon settlement.

8.No Advice Regarding Grant.  The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding
Participant’s participation in the Plan, or Participant’s acquisition or sale of
the underlying Shares.  Participant acknowledges, understands and agrees he or
she should consult with his or her own personal tax, legal and financial
advisors regarding his or her participation in the Plan before taking any action
related to the Plan.

9.Data Privacy.  Participant hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of Participant’s
personal data as described in this Agreement and any other RSU grant materials
by and among, as applicable, the Employer, the Company and any Parent,
Subsidiary or Affiliate for the exclusive purpose of implementing, administering
and managing Participant’s participation in the Plan.

Participant understands that the Company and the Employer may hold certain
personal information about Participant, including, but not limited to,
Participant’s name, home address, email address and telephone number, date of
birth, social insurance number, passport number or other identification number
(e.g., resident registration number), salary, nationality, job title, any shares
of stock or directorships held in the Company, details of all RSUs or any other
entitlement to shares of stock awarded, canceled, exercised, vested, unvested or
outstanding in Participant’s favor (“Data”), for the exclusive purpose of
implementing, administering and managing the Plan.

Participant understands that Data will be transferred to E*TRADE Financial
Services, Solium-Shareworks, or other third party (“Online Administrator”) and
its affiliated companies or such other stock plan service provider as may be
designated by the Company from time to time, which is assisting the Company with
the implementation, administration and management of the Plan. Participant
understands that the recipients of Data may be located in the United States or
elsewhere, and that the recipients’ country may have different data privacy laws
and protections than Participant’s country.  Participant understands that if he
or she resides outside the United States, he or she may request a list with the
names and addresses of any potential recipients of Data by contacting his or her
local human resources representative.  Participant authorizes the Company,
[Online Administrator], or such other stock plan service provider as may be
designated by the Company from time to time, and any other possible recipients
which may assist the Company (presently or in the future) with implementing,
administering and managing the Plan to receive, possess, use, retain and
transfer Data, in electronic or other form, for the sole purpose of
implementing, administering and managing his or her participation in the
Plan.  Participant understands that Data will be held only as long as is
necessary to implement, administer and manage Participant’s participation in the
Plan.  Participant understands if he or she resides outside the United States,
he or she may, at any time, view Data, request information about the storage and
processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting his or her
local human resources representative.  Further, Participant understands that he
or she is providing the consents herein on a purely voluntary basis.  If
Participant does not consent, or if Participant later seeks to revoke his or her
consent, his or her employment status or service with the Employer will not be
affected; the only consequence of

5

--------------------------------------------------------------------------------

 

 

refusing or withdrawing Participant’s consent is that the Company would not be
able to grant RSUs or other equity awards to Participant or administer or
maintain such awards.  Therefore, Participant understands that refusing or
withdrawing his or her consent may affect Participant’s ability to participate
in the Plan.  For more information on the consequences of Participant’s refusal
to consent or withdrawal of consent, Participant understands that he or she may
contact his or her local human resources representative.

Finally, upon request of the Company or the Employer, Participant agrees to
provide an executed data privacy consent form (or any other agreements or
consents) that the Company or the Employer may deem necessary to obtain from
Participant for the purpose of administering Participant’s participation in the
Plan in compliance with the data privacy laws in Participant’s country, either
now or in the future. Participant understands and agrees that Participant will
not be able to participate in the Plan if Participant fails to provide any such
consent or agreement requested by the Company and/or the Employer.

10.Language.  Participant acknowledges that he or she is sufficiently proficient
in English to understand the terms and conditions of this
Agreement.  Furthermore, if Participant has received this Agreement or any other
document related to the RSU and/or the Plan translated into a language other
than English and if the meaning of the translated version is different than the
English version, the English version will control.

11.Appendix.  Notwithstanding any provisions in this Agreement, the RSUs will be
subject to any special terms and conditions set forth in any appendix to this
Agreement for Participant’s country.  Moreover, if Participant relocates to one
of the countries included in the Appendix, the special terms and conditions for
such country will apply to Participant, to the extent the Company determines
that the application of such terms and conditions is necessary or advisable for
legal or administrative reasons.  The Appendix constitutes part of this
Agreement.

12.Imposition of Other Requirements.  The Company reserves the right to impose
other requirements on Participant’s participation in the Plan, on the RSUs and
on any Shares acquired under the Plan, to the extent the Company determines it
is necessary or advisable for legal or administrative reasons, and to require
Participant to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.

13.Acknowledgement.  The Company and Participant agree that the RSUs are granted
under and governed by the Notice, this Agreement and the provisions of the Plan
(incorporated herein by reference).  Participant: (a) acknowledges receipt of a
copy of the Plan and the Plan prospectus, (b) represents that Participant has
carefully read and is familiar with their provisions, and (c) hereby accepts the
RSUs subject to all of the terms and conditions set forth herein and those set
forth in the Plan and the Notice.  

14.Entire Agreement; Enforcement of Rights.  This Agreement, the Plan and the
Notice constitute the entire agreement and understanding of the parties relating
to the subject matter herein and supersede all prior discussions between them.
Any prior agreements, commitments or negotiations concerning the purchase of the
Shares hereunder are superseded. No adverse modification of or adverse amendment
to this Agreement, nor any waiver of any rights under this Agreement, will be
effective unless in writing and signed by the parties to this Agreement (which
writing and signing may be electronic). The failure by either party to enforce
any rights under this Agreement will not be construed as a waiver of any rights
of such party.

6

--------------------------------------------------------------------------------

 

 

15.Compliance with Laws and Regulations.  The issuance of Shares will be subject
to and conditioned upon compliance by the Company and Participant with all
applicable state, federal and foreign laws and regulations and with all
applicable requirements of any stock exchange or automated quotation system on
which the Company’s Shares may be listed or quoted at the time of such issuance
or transfer.  Participant understands that the Company is under no obligation to
register or qualify the Shares with any state, federal or foreign securities
commission or to seek approval or clearance from any governmental authority for
the issuance or sale of the Shares.  Further, Participant agrees that the
Company shall have unilateral authority to amend the Plan and this RSU Agreement
without Participant’s consent to the extent necessary to comply with securities
or other laws applicable to issuance of Shares.  Finally, the Shares issued
pursuant to this RSU Agreement shall be endorsed with appropriate legends, if
any, determined by the Company.

16.Severability.  If one or more provisions of this Agreement are held to be
unenforceable under applicable law, then such provision will be enforced to the
maximum extent possible given the intent of the parties hereto.  If such clause
or provision cannot be so enforced, then (a) such provision will be excluded
from this Agreement, (b) the balance of this Agreement will be interpreted as if
such provision were so excluded and (c) the balance of this Agreement will be
enforceable in accordance with its terms.  

17.Governing Law and Venue.  This Agreement and all acts and transactions
pursuant hereto and the rights and obligations of the parties hereto will be
governed, construed and interpreted in accordance with the laws of the State of
Delaware, without giving effect to such state’s conflict of laws rules.  

 

Any and all disputes relating to, concerning or arising from this Agreement, or
relating to, concerning or arising from the relationship between the parties
evidenced by the Plan or this Agreement, will be brought and heard exclusively
in the United States District Court for the District of Northern California or
the Superior Court of California, County of San Mateo.  Each of the parties
hereby represents and agrees that such party is subject to the personal
jurisdiction of said courts; hereby irrevocably consents to the jurisdiction of
such courts in any legal or equitable proceedings related to, concerning or
arising from such dispute, and waives, to the fullest extent permitted by law,
any objection which such party may now or hereafter have that the laying of the
venue of any legal or equitable proceedings related to, concerning or arising
from such dispute which is brought in such courts is improper or that such
proceedings have been brought in an inconvenient forum.  

18.No Rights as Employee, Director or Consultant.  Nothing in this Agreement
will affect in any manner whatsoever any right or power of the Company, or a
Parent, Subsidiary or Affiliate, to terminate Participant’s Service, for any
reason, with or without Cause.

19.Consent to Electronic Delivery of All Plan Documents and Disclosures.  By
Participant’s acceptance of the Notice (whether in writing or electronically),
Participant and the Company agree that the RSUs are granted under and governed
by the terms and conditions of the Plan, the Notice and this
Agreement.  Participant has reviewed the Plan, the Notice and this Agreement in
their entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Notice and Agreement, and fully understands all provisions of the
Plan, the Notice and this Agreement.  Participant hereby agrees to accept as
binding, conclusive and final all decisions or interpretations of the Committee
upon any questions relating to the Plan, the Notice and this
Agreement.  Participant further agrees to notify the Company upon any change in
Participant’s residence address.  By acceptance of the RSUs, Participant agrees
to participate in the Plan through an on-line or electronic system established
and maintained by the Company or a third party designated by the Company and
consents to the electronic delivery of the Notice, this Agreement, the Plan,
account statements, Plan prospectuses required by the SEC, U.S. financial
reports of the Company, and all other documents that the Company is required to
deliver to its security holders (including, without limitation, annual reports
and proxy statements) or other communications or information related to the

7

--------------------------------------------------------------------------------

 

 

RSUs and current or future participation in the Plan.  Electronic delivery may
include the delivery of a link to the Company intranet or the internet site of a
third party involved in administering the Plan, the delivery of the document via
e-mail or such other delivery determined at the Company’s
discretion.  Participant acknowledges that Participant may receive from the
Company a paper copy of any documents delivered electronically at no cost if
Participant contacts the Company by telephone, through a postal service or
electronic mail to Stock Administration. Participant further acknowledges that
Participant will be provided with a paper copy of any documents delivered
electronically if electronic delivery fails; similarly, Participant understands
that Participant must provide on request to the Company or any designated third
party a paper copy of any documents delivered electronically if electronic
delivery fails. Also, Participant understands that Participant’s consent may be
revoked or changed, including any change in the electronic mail address to which
documents are delivered (if Participant has provided an electronic mail
address), at any time by notifying the Company of such revised or revoked
consent by telephone, postal service or electronic mail to Stock Administration.

20.Insider Trading Restrictions/Market Abuse Laws.  Participant acknowledges
that, depending on Participant’s country of residence, the broker’s country, or
the country in which the Shares are listed, Participant may be subject to
insider trading restrictions and/or market abuse laws in applicable
jurisdictions, which may affect Participant’s ability to directly or indirectly,
accept, acquire, sell or attempt to sell or otherwise dispose of Shares, or
rights to Shares (e.g., RSUs), or rights linked to the value of Shares, during
such times as Participant is considered to have “inside information” regarding
the Company (as defined by the laws or regulations in the applicable
jurisdiction).  Local insider trading laws and regulations may prohibit the
cancellation or amendment of orders Participant placed before possessing the
inside information.  Furthermore, Participant may be prohibited from (i)
disclosing the inside information to any third party, including fellow employees
(other than on a “need to know” basis) and (ii) “tipping” third parties or
causing them to otherwise buy or sell securities. Any restrictions under these
laws or regulations are separate from and in addition to any restrictions that
may be imposed under any applicable Company insider trading policy. Participant
acknowledges that it is Participant’s responsibility to comply with any
applicable restrictions and understands that Participant should consult his or
her personal legal advisor on such matters.   In addition, Participant
acknowledges that he or she read the Company’s Insider Trading Policy, and
agrees to comply with such policy, as it may be amended from time to time,
whenever Participant acquires or disposes of the Company’s securities.  

21.Foreign Asset/Account, Exchange Control and Tax Reporting. Participant may be
subject to foreign asset/account, exchange control and/or tax reporting
requirements as a result of the acquisition, holding and/or transfer of Shares
or cash resulting from his or her participation in the Plan.  Participant may be
required to report such accounts, assets, the balances therein, the value
thereof and/or the transactions related thereto to the applicable authorities in
Participant’s country and/or repatriate funds received in connection with the
Plan within certain time limits or according to specified
procedures.  Participant acknowledges that he or she is responsible for ensuring
compliance with any applicable foreign asset/account, exchange control and tax
reporting requirements and should consult his or her personal legal and tax
advisors on such matters.

8

--------------------------------------------------------------------------------

 

 

22.Code Section 409A.  For purposes of this Agreement, a termination of
employment will be determined consistent with the rules relating to a
“separation from service” as defined in Section 409A of the Internal Revenue
Code and the regulations thereunder (“Section 409A”).  Notwithstanding anything
else provided herein, to the extent any payments provided under this RSU
Agreement in connection with Participant’s termination of employment constitute
deferred compensation subject to Section 409A, and Participant is deemed at the
time of such termination of employment to be a “specified employee” under
Section 409A, then such payment shall not be made or commence until the earlier
of (i) the expiration of the six-month period measured from Participant’s
separation from service from the Company or (ii) the date of Participant’s death
following such a separation from service; provided, however, that such deferral
shall only be effected to the extent required to avoid adverse tax treatment to
Participant including, without limitation, the additional tax for which
Participant would otherwise be liable under Section 409A(a)(1)(B) in the absence
of such a deferral.  To the extent any payment under this RSU Agreement may be
classified as a “short-term deferral” within the meaning of Section 409A, such
payment shall be deemed a short-term deferral, even if it may also qualify for
an exemption from Section 409A under another provision of Section
409A.  Payments pursuant to this section are intended to constitute separate
payments for purposes of Section 1.409A-2(b)(2) of the Treasury Regulations.

23.Award Subject to Company Clawback or Recoupment.  The RSUs shall be subject
to clawback or recoupment pursuant to any compensation clawback or recoupment
policy adopted by the Board or required by law during the term of Participant’s
employment or other Service that is applicable to Participant.  In addition to
any other remedies available under such policy, applicable law may require the
cancellation of Participant’s RSUs (whether vested or unvested) and the
recoupment of any gains realized with respect to Participant’s RSUs.

BY ACCEPTING THIS AWARD OF RSUS, PARTICIPANT AGREES TO ALL OF THE TERMS AND
CONDITIONS DESCRIBED ABOVE AND IN THE PLAN.

 

 

9

--------------------------------------------------------------------------------

 

APPENDIX

SUTRO BIOPHARMA, INC.

2018 Equity Incentive Plan

GLOBAL RESTRICTED STOCK UNIT AWARD AGREEMENT

 

COUNTRY SPECIFIC PROVISIONS FOR EMPLOYEES OUTSIDE THE U.S.

 

Terms and Conditions

 

This Appendix includes additional terms and conditions that govern the RSUs
granted to Participant under the Plan if Participant resides and/or works in one
of the countries below.  This Appendix forms part of the Agreement.  Any
capitalized term used in this Appendix without definition will have the meaning
ascribed to it in the Notice, the Agreement or the Plan, as applicable.

 

If Participant is a citizen or resident of a country, or is considered resident
of a country, other than the one in which Participant is currently working, or
Participant transfers employment and/or residency between countries after the
Date of Grant, the Company will, in its sole discretion, determine to what
extent the additional terms and conditions included herein will apply to
Participant under these circumstances.

 

Notifications

 

This Appendix also includes information relating to exchange control, securities
laws, foreign asset/account reporting and other issues of which Participant
should be aware with respect to Participant’s participation in the Plan.  The
information is based on the securities, exchange control, foreign asset/account
reporting and other laws in effect in the respective countries as of September,
2018.  Such laws are complex and change frequently.  As a result, Participant
should not rely on the information herein as the only source of information
relating to the consequences of Participant’s participation in the Plan because
the information may be out of date at the time that Participant vests in the
RSUs, sells Shares acquired under the Plan or takes any other action in
connection with the Plan.

 

In addition, the information is general in nature and may not apply to
Participant’s particular situation, and the Company is not in a position to
assure Participant of any particular result.  Accordingly, Participant should
seek appropriate professional advice as to how the relevant laws in
Participant’s country may apply to Participant’s situation.

 

Finally, if Participant is a citizen or resident of a country, or is considered
resident of a country, other than the one in which Participant is currently
working and/or residing, or Participant transfers employment and/or residency
after the Date of Grant, the information contained herein may not apply to
Participant in the same manner.

 

None.

 

 

 

10

 

 

 

 

 

 

 

 